DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of the band being placed through a plurality of spaces among the trabeculae in the ventricle must be shown or the feature(s) canceled from the claim(s).  The examiner suggests including a figure such as shown by Fig. 3 of the applicant’s application 16/166,291.  The specification should also be appropriately amended to account for any new figure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities: the status of related applications in par. 001 must be updated.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of U.S. Patent No. 10,058,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are, for the most part, merely broader in scope than the patented claims.  Patented claims 8 and 16 anticipate the inserting, delivering, and guiding steps.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..  Regarding the limitations concerning tightening the band in a single loop, locking the band and .
Claims 1-5 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14 of U.S. Patent No. 10,271,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are, for the most part, merely broader in scope than the patented claims.  Claim 4 of the patent anticipates the delivering, guiding In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..  Regarding transcutaneous insertion, while the ‘950 patent merely refers to transcatheterly.
Claims 1-5 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14 of U.S. Patent No. 10,517,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are, for the most part, merely broader in scope than the patented claims.  Claims 8 and 14 of the patent anticipates the delivering, guiding and tightening steps of claim 1.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..  Regarding transcutaneous insertion, while the ‘950 patent merely refers to transcatheterly inserting structure, those of ordinary skill in the art would have recognized that transcutaneous insertion would have been a common sense approach to allow the catheter to penetrate the skin barrier in a minimally invasive manner while allowing manipulation of the catheter, guidewires, band, etc. by the surgeon at the proximal end.  Regarding the limitations concerning locking the band and removing the catheter, given the intent of the patented method to encircle a band about the papillary muscles, it would have been considered obvious to those of ordinary skill in the art to lock the band to ensure that the loop does not loosen once placed.  The removal of the deployment catheter would have been considered blatantly obvious since such a tool would not be needed once the band was properly positioned, and would have to be removed upon completion of the surgery.  Regarding claims 5 and 15, while the patent does not suggest the use of a pre-shaped catheter to aid in guiding the band, common sense would suggest that such a feature would be obvious to employ in the patented invention since claims 8 and 16 requires one to guide the band through the plurality of .
Allowable Subject Matter
Claims 6-8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose a method of improving cardiac function including the steps of guiding/directing a band and/or guidewire through a plurality of spaces among the trabeculae in the ventricle of the heart and tightening the band in a single loop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
July 29, 2021